DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II Species BB (claims 59-64, 68-71) in the reply filed on 11/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-45, 50-58, and 65-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.  Applicant stated in their Remarks on Pg. 12 that “claims 54-71 are readable on the elected species” however, claims 54-58 and 65-67 are drawn Species AA (see Action mailed on 9/15/21) since they recite different method steps than those required in Species BB and therefore, are considered withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 60 at line 2-3 the recitation of “comprising providing means for removing and preparing a graft” and in claim 62 at lines 2-4 the recitation of “comprising providing a means for positioning a bore in the scapula and a graft”; and in claim 70 the recitation of “intraoperative guidance means” in line 3.  These claims invoke 112(f) and will be interpreted as such.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-64, 69, and 71 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "the graft positioning means" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the drill bush" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 69 is rejected as indefinite for the recitation of “selecting at one instrument from a plurality of instruments including a range of reference surfaces coming into contact with the bone part to be fastened or whereon the device(s) are to bear” in lines 3-6.  The use of the term “selecting at least one” demonstrates that what is to follow is supposed to be a closed list from which the user can select to perform the desired task.  However, the list that follows in applicant’s claim is far from closed.  
The term “including” in line 4 can be interpreted the same as utilizing the transitional term “comprising” is understood to be inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 (I)).  Therefore, a person of skill could interpret that this list includes instruments that are not 
The term “a range of surfaces” in line 4 also appears to create an open ended list since this implies that more than one surface is being included without stating proper boundaries as to what would satisfy the stated “range.”
Therefore, the specific boundaries of the claimed limitation of claim 69 are unclear and need to be clearly delineated for a proper examination to occur.  
Claim 69 is rejected as indefinite for the recitation of “selecting at one instrument from a plurality of instruments including a range of reference surfaces coming into contact with the bone part to be fastened or whereon the device(s) are to bear” in lines 3-6.  This claim appears to be describing a list of instruments however, it is unclear if the term “reference surfaces” is meant to be specific instruments or surfaces of the bone that is being surgically corrected.
Claim 71 is rejected as indefinite for the recitation of “an intraoperative guidance means consisting of providing in the form of virtual visual elements overlaid on the real visual elements the position and orientation data of at least one step of the operation from the cutting for the purposes of separating the graft from the bone to which the graft is attached, baring the surface of the graft to come in contact with the scapula, positioning the graft on the scapula and drilling the graft and/or the scapula” in lines 3-10.  The use of the term “consisting of” excludes any element, step, or ingredient not specified in the claim as interpreted by MPEP 2111.03(II).   While the use of “at least one” implies that the list that follows could have one of those listed or several. Therefore the term “consisting of” which demonstrates that what is to follow is supposed to be a closed list then begins an open list without specific boundaries based on the utilization of 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 68 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 68 recites “wherein holes are produced at the same time through the bone graft and the scapular, and screws passing through the graft are screwed in said holes for purposes of attaching the graft to the scapula” in lines 2-5 which appears to be nearly identical to what is recited in lines 5-8 of claim 59 from which it depends.  Claim 59 describes simultaneously forming a second opening through each of the graft and the scapula without adding more.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59-64 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenga et al (US Patent Pub. 20190070007A1) in view of Haberman et al (US Patent Pub. 20160374694A1).
Bettenga discloses a method for attaching a bone graft to the scapula (soft anchor surgical fixation device and methods of use thereof, Fig. 3A-3C).  Specifically in regards to claims 59 and 68
Haberman discloses a method for attaching a bone graft to the scapula (soft anchor surgical fixation device and methods of use thereof, Fig. 15-16).  Haberman discloses providing a bone graft (1) and producing holes (holes for 61,62) in the graft (1) and scapula (10), and screwing screws (61,62) passing through the graft (1) in said holes for the purposes of attaching the graft (1) to the scapula (10) (Fig. 15-16; and Page 4 Para. [0037] to Page 5 Par. [0039]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the anchors (12,14) of Bettenga to have threads to work as screws as taught in Haberman in order to allow for more contact area between the bone and the implant to aid in the bone growth and fusion between the two.
In regards to claims 60-61 and 68, Bettenga in view of Haberman discloses a method of attaching a bone graft to a scapula comprising providing a graft, drilling holes in the graft and scapula, and attaching the graft and scapula by means of screws.  However, they are silent as to a means for removing and preparing the graft.  Haberman discloses providing means for removing and preparing a graft (40 and 100), and further comprising drilling a first hole (5) in said bone graft (1) with the aid of a drill bush (120) borne by the removal and preparation means (40 and 100) (Fig. 1-6, 9, and 11; and Page 2 Para. [0024]-[0025], Page 3 Para. [0033], and Page 4 Para. [0034]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying the combination by modifying the method of Bettenga to have a removal and preparation means as taught in Haberman in order to have a means to be able to both surface the graft and drill into it as needed prior to placement on the surgical site (Page 1 Para. [0003]).
In regards to claim 62, Bettenga discloses providing a means for positioning a bore in the scapula (52) and a graft (44) (As can be seen in Fig. 3B, Bettenga discloses the use of a drill 
In regards to claim 63, Bettenga discloses positioning an extension (see Fig. 1 below) of the graft positioning means against the glenoid (52) surface (As can be seen in Fig. 3B, Bettenga discloses that a tunnel 46 is drilled into the anterior surface 48 to a posterior surface 50 of the glenoid this is done utilizing a drill guide having a paddle like extension that rests against the glenoid surface.) (Fig. 3B and Fig. 1 below, Page 3 Para. [0025]).


    PNG
    media_image1.png
    372
    613
    media_image1.png
    Greyscale

Figure 1: Bettenga demonstrating a positioning means for creating a bore in the scapula.


In regards to claim 64, Bettenga discloses positioning a first bore (46) in the scapula (52) by means of a positioning instrument (drill guide, Fig. 3B), and positioning and drilling the bone graft (44) at the same time as the scapula (52) with the aid of the drill bush bone by the same positioning instrument (As can be seen in Fig. 3B and 1 above, Bettenga discloses that a tunnel 46 is drilled into the anterior surface 48 to a posterior surface 50 of the glenoid this is done utilizing an offset drill guide having a paddle like extension that rests against the glenoid surface.  Bettenga then further discloses that graft 44 is temporarily pinned in place utilizing this first .


Claims 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettenga in view of Haberman as applied to claim 59 above, and further in view of Davidson et al (US Patent Pub. 20140149095A1).
Bettenga in view of Haberman discloses a method of attaching a bone graft to a scapula comprising providing a graft, drilling holes in the graft and scapula, and attaching the graft and scapula by means of screws.  In regards to claim 70, Bettenga discloses wherein the tissue body is a scapula (52) (Fig. 3A-3C).However, they are silent as the use of preoperative imaging, modeling, and manufacturing.
Davidson discloses a method.  Specifically in regards to claim 70, Davidson discloses acquiring imaging of the patient's tissue body (X-ray, scan, MRI, etc.); three-dimensional reconstruction of the tissue body; modeling of at least a part of the instrumental system to be in contact with the patient's bones in question, and manufacturing at least a part of the instrumental system to be in contact with the patient's bones in question (Fig. 2; and Page 3 Para. [0036]-[0037] and Page 5 Para. [0045]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed by modifying the combination by modifying the method of Bettenga to use of preoperative imaging, modeling, and manufacturing as an aid to the surgical operation as taught in Davidson in order to have a means to improved diagnostic accuracy, and to allow for virtual simulation of the surgical procedure to allow for a faster and smoother procedure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775